Title: From James Madison to Edmund Pendleton, [5] November 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Novr. [5; misdated] 4. 1782.
In consequence of your letter of 28th. Ult recd. by yesterdays mail, notifying your intended visit to the Courts at Richmond I shall address this to that place, and continue so to do until otherwise instructed. Mr. Jones has once more got abroad, and will resume his alternate pen next week, although it should happen otherwise it will be best for you to observe the rotation last settled in your address.
We abound in reports from Europe but are wholly destitute of certain intelligence, other than is contained in the Newspapers. The accidental loss of the Royal George has at length been announ[c]ed circumstancially from N. York, and may be critically felt in the expedition of Admiral How[e] in favor of Gibralter. A letter from Mr. Carmichael of the 8th July as well as more recent advices tell us that the preparations against this Garrison transcend all example and almost all conception. The effect of them is probably decided ere this and will soon be known to us. Mr. C. says he had discovered that the Mediation of the two Imperial Courts had been renewed by their Ministers to that of Madrid and that he suspected England to be at the bottom of it; but the silence of later letters from other sources as to this point leaves it rather improbable.
We are informed by a letter from Genl Washington of the 30th. Ulto. that the army is going into its winter cantonments, that a part of the B. fleet composed of 14 Ships of the line 1. of 40 guns & 7 frigates with 14 transports sailed from N. York on the 26th. supposed to be going to the W. Indies & to have no troops on board; and that he has been informed that immediately on the arrival of the last packet two vessels were dispatched for Charlestown.
Yesterday being the anniversary for the choice of a President, Mr. Boudinot of N. Jersey was placed in the chair for the ensuing year. The principle of rotation, altho’ in no instance less proper, is applied with great firmness to the one in question by the States which have not yet filled the chair of Congress or which least expect a turn on any other principle.
The territorial cessions have again been a subject of deliberation in Congress and that of N. York separately accepted. The conditions annexed to those of Connecticut & Virginia will probably be sent down for amendment. The policy on foot with respect to this business is explained pretty fully in my letter of this date to Mr. Randolph, and in cypher. You will permit me therefore to refer you to that source for further information. The same letter with the preceding one will also answer your enquiries concerning Lippencut & Asgill.
With the sincerest regard I am Dr Sir yr Friend & obt servt.
J. Madison Jr
